Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 1 of 15




            EXHIBIT 5
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 2 of 15


                                                                   Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
     -------------------------------X
     DEMOCRACY PARTNERS, LLC, et            :
     al.,                                   :
                                            :   Case No:
                  Plaintiffs                :   1:17-CV-1047-ESH
                                            :
                        -vs-                :   Pages 1 - 248
                                            :
     PROJECT VERITAS ACTION FUND,           :
     et al.,                                :
                                            :
                  Defendants                :
     -------------------------------X


              Videotape Deposition of Lauren Windsor
                            Washington, D.C.
                       Wednesday, July 18, 2018




     Reported by:      Kathleen M. Vaglica, RPR, RMR
     Job No:    413863


                         MAGNA LEGAL SERVICES
                             (866) 624-6221
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 3 of 15


                                                                   Page 2
 1

 2

 3

 4

 5

 6                                Wednesday, July 18, 2018

 7                                (9:02 a.m.)

 8

 9   Videotape Deposition of Lauren Windsor, held at the

10   offices of:

11

12         Verdi & Ogletree PLLC

13         1325 G Street, N.W.

14         Suite 500

15         Washington, D.C.       20005

16

17

18   Pursuant to notice, before Kathleen M. Vaglica, RPR,

19   RMR, a Notary Public in and for the District of

20   Columbia.

21

22
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 4 of 15


                                                                   Page 15
 1   we're watching.      This wasn't planned.        I had no idea

 2   that he would get into a car with her.             This was not

 3   planned.

 4         Q.     Why -- did you get into the car with her?

 5         A.     I did not.

 6         Q.     Why not?

 7         A.     Because I'm not as aggressive as Ryan is.

 8         Q.     The overall confrontation of Ms. Maass,

 9   including, but not limited to, the few segments

10   we've watched, who planned that?

11                MR. SANDLER:     Objection.      You can answer

12   the question, if you understand it.

13   BY MR. CALLI:

14         Q.     The sting, who planned the sting?

15         A.     I did with Ryan.

16         Q.     And who else?

17         A.     Pete Callahan, Trevor Davis, Robert

18   Creamer.

19         Q.     Anybody else?      And let me, just to be

20   clear 'cause Mr. Sandler has reminded me to be clear

21   so you understand the question, when I say "plan," I

22   mean, like, reviewed scripts, approved things, these
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 5 of 15


                                                                   Page 16
 1   sort of things, anybody who touched the planning

 2   stage of it, no matter whether they handled planning

 3   the whole thing or whether they just touched a

 4   little portion.      Who had their fingerprints on this

 5   so called sting, this sting, this bar confrontation?

 6   Who beside Peter Callahan, Ryan Clayton, Trevor

 7   Davis, yourself, and Mr. Creamer?

 8          A.    Mike Lux.

 9          Q.    Anybody else?

10          A.    You're specifically asking for planning?

11          Q.    No.   That's not what I clarified a moment

12   ago.    Anybody who touched it, anybody who approved

13   it, anybody who had input, any part of it, had

14   knowledge of it.

15          A.    Andrea Haverdink.       We sought legal counsel

16   from Joe Sandler.

17          Q.    I asked you about Ryan Clayton, whether he

18   was a partner, an employee or part of Democracy

19   Partners, and he was not.         Do you know, aside from

20   legal issues, if Mr. Sandler is a member of

21   Democracy Partners?

22          A.    Yes, he is.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 6 of 15


                                                                   Page 42
 1   permission.     I mean, I'm asking you why you keep

 2   saying that's not planned.         Do you think his actions

 3   were illegal?      Were they too much?        Were they

 4   harmful?     Why have you said it's not part of the

 5   planning and I didn't get in and I didn't discuss

 6   it?

 7         A.     In your questions to me on multiple

 8   occasions you've characterized this treatment of

 9   Allison, and so I'm responding to your questioning.

10   If you want some further explanation, you're going

11   to have to be more specific, but also not

12   characterize actions in a way that I disagree with.

13   I'm not going to go along with your supposition just

14   because you keep repeating it.

15         Q.     Is there anything else you'd like to add?

16         A.     I don't think so.       Not at this time.

17         Q.     Why do you keep distancing yourself from

18   Clayton jumping in the occupied cab without

19   permission?

20         A.     You keep asking me about it, and I'm

21   telling you it's not planned.

22         Q.     But you're not answering the questions.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 7 of 15


                                                                   Page 43
 1   You're just being obstructive.          Why, why do you, why

 2   did you volunteer twice -- we didn't, Creamer didn't

 3   plan it.     I didn't plan it, and I didn't get in.

 4   Why is that important to you to say that?

 5         A.     I didn't volunteer it.        You keep saying

 6   and characterizing actions in a certain way that I

 7   disagree with, so I'm disagreeing with your

 8   supposition.

 9         Q.     I've asked you three times the straight

10   question.     Why do you keep distancing yourself from

11   Clayton getting in the cab and saying it was

12   unplanned?     I'm asking you just about the cab and

13   why twice --

14         A.     Just about the cab.

15         Q.     Wait, wait, wait.       Why twice you've said I

16   didn't get in the cab.        Once you answer that, we can

17   move on.     My question is why twice have you denied

18   that getting in the cab was planned and that you

19   didn't get in the cab?

20         A.     I answered it the first time you asked it.

21         Q.     You did not.

22         A.     I did.    I said that I'm not as aggressive
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 8 of 15


                                                                   Page 44
 1   as Mr. Clayton.        Can we review the record?        I said

 2   I'm not as aggressive as Mr. Clayton.            I answered it

 3   the first time.        You are continuing to ask me about

 4   the abhorrent harassment of your client, and so I'm

 5   disagreeing with your supposition.

 6         Q.     I know, but anybody who watches that video

 7   would really think you were a little bit off base by

 8   denying that.        Have you ever heard of the Me, Too,

 9   Movement?     Do you know what that is?

10         A.     I do.

11         Q.     All right.     Do you remember when, like,

12   Chicago mob bosses you and Clayton yelled at Ms.

13   Maass, "You got creamed"?

14                MR. SANDLER:     Objection.

15   BY MR. CALLI:

16         Q.     Do you remember yelling at Ms. Maass, "You

17   got creamed"?      Do you remember that?

18                MR. SANDLER:     Objection.

19                THE WITNESS:     I do.

20   BY MR. CALLI:

21         Q.     Was that planned?

22         A.     We had joked about it.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 9 of 15


                                                                   Page 45
 1         Q.     Who's we?

 2         A.     He and I in the office.

 3         Q.     He being?

 4         A.     Ryan.

 5         Q.     Oh.   Did Mr. Creamer have any knowledge

 6   that you were going to yell at this 20-year-old

 7   woman, "You got creamed"?         Did you ever joke about

 8   it in front of Mr. Creamer?

 9         A.     I believe that he was standing there when

10   we joked about it, and he expressly said don't say

11   it.

12         Q.     Why didn't Mr. Creamer come with you to,

13   when you confronted Ms. Maass and the sting was up,

14   you know, when you first, when you, personally,

15   first appeared, why didn't Mr. Creamer come, too?

16         A.     There was no reason for him to come.

17         Q.     What do you mean by that, there was no

18   reason for him to come?

19         A.     There was no role that he was playing in

20   the actual production of the sting on the ground.

21         Q.     Did you ever discuss with Mr. Creamer that

22   it would be bad for him as sort of the head of
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 10 of 15


                                                                    Page 77
 1   same office space.        We're both on the lease for our

 2   office.

 3           Q.   Is Democracy on the lease?

 4           A.   No.

 5           Q.   Does Democracy pay rent to the people on

 6   the lease?

 7           A.   No.

 8           Q.   Democracy gets the office space for free?

 9           A.   I guess if you want to frame it in that

10   way.

11          Q.    Well, how would you frame it?          How would

12   you frame it?      Democracy -- you know, Mike Lux pays

13   rent.    Democracy Partners has space in the office

14   where Mike Lux Media pays rent.           How do you describe

15   then what the arrangement is with Democracy Partners

16   in your words?

17          A.    SCG and MLM are both member entities of

18   Democracy Partners, but Democracy Partners doesn't

19   cut checks for rent.

20          Q.    When did you -- are you a member or

21   partner?     What is the correct terminology?

22          A.    I'm a partner.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 11 of 15


                                                                    Page 78
 1           Q.   Is there a difference between a member and

 2   a partner?

 3           A.   I guess the membership entities are the

 4   technical partners, but we are referred to as

 5   partners under that, under the firm.

 6           Q.   When you say we, you mean anybody who's a

 7   partner?

 8           A.   Anybody that's listed as a partner has

 9   their own member entities.

10          Q.    All right.     So explain that structure to

11   me 'cause you said earlier that you didn't think I

12   understood the structure of Democracy Partners based

13   on the way I was asking questions, so why don't you

14   explain that to me.

15          A.    Democracy Partners is more of a network of

16   progressive political consultants around the

17   country.     Each of these political consultants has

18   their own entities that they derive their income

19   from.

20          Q.    What benefit in the broadest sense, not

21   the monetary sense, what benefit flows to the member

22   entities from being part of that group?
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 12 of 15


                                                                    Page 82
 1          Q.    What's a bracketing event?

 2          A.    Rallies, protests outside of opposition

 3   events on an issue or a candidate.            He's an

 4   organizer, a political organizer.

 5          Q.    Did you -- do you recall for how many

 6   weeks Allison Maass was an intern at Democracy

 7   Partners?

 8          A.    I believe it was three weeks.

 9          Q.    Did you ever give her a written

10   nondisclosure agreement or confidentiality

11   agreement?

12          A.    I did not.

13          Q.    On e-mail or in person?

14          A.    I did not.

15          Q.    Did you ever draft one to give her, but

16   never wound up giving it to her?           Did you draft one?

17          A.    I did not.

18          Q.    Is there an agreement in the folder you

19   testified about earlier that contains other NDA or

20   non or confidentiality agreements from Allison Maass

21   on it?

22          A.    No.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 13 of 15


                                                                    Page 91
 1          A.    It was not.      I wasn't thinking about that

 2   that hard.

 3          Q.    When y'all planned to yell at her if she'd

 4   been to the rape barn, was that an intimidation

 5   tactic?

 6          A.    I don't think it was intimidation as much

 7   as amusement.

 8          Q.    Oh, that's rich.       When y'all planned and

 9   yelled at her as part of the overall sting asking if

10   she'd been sexually molested by Mr. O'Keefe, was

11   that an intimidation tactic?

12          A.    No, it was more amusement.

13          Q.    When y'all planned and had a participant

14   ask if, what it was like to work for a serial

15   molester, was that an intimidation tactic?

16          A.    No.   Again, I think it was amusement.

17          Q.    When you say Ryan Clayton jump in a cab

18   that Mr. Maass was trying to lock him out of, did

19   you perceive that to be an intimidation tactic by

20   Mr. Clayton?

21          A.    I didn't perceive it to be something that

22   he did.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 14 of 15


                                                                    Page 116
 1   the day you say they came to the office space that

 2   nobody wanted to, that either Mr. Creamer or any of

 3   the entities or yourself did not want to prosecute?

 4   Did you communicate that to the police authorities?

 5          A.    I don't think so.         I think we just didn't

 6   follow up.

 7          Q.    Back to the structure.         Do any of the

 8   member entities of Democracy Partners pay money to

 9   Democracy Partners?

10          A.    There's membership dues.

11          Q.    What are those?

12          A.    I think it's $500 per member entity.

13          Q.    For what period?

14          A.    For a year.      It's annual dues.

15          Q.    Okay.

16                MR. CALLI:     We're going to break in

17   11 minutes for lunch.

18                MR. SANDLER:      Okay.

19                MR. CALLI:     We can take an hour and still

20   conclude today's session of seven hours at a

21   reasonable time with an hour.

22                MR. SANDLER:      That's fine.
Case 1:17-cv-01047-ESH Document 72-5 Filed 06/17/19 Page 15 of 15


                                                                    Page 248
 1                   CERTIFICATE OF NOTARY PUBLIC

 2                I, Kathleen M. Vaglica, the officer before

 3   whom the foregoing deposition was taken, do hereby

 4   certify that the witness whose testimony appears in

 5   the foregoing deposition was duly sworn by me; that

 6   the testimony of said witness was taken by me in

 7   stenotype and thereafter reduced to typewriting

 8   under my direction; that said deposition is a true

 9   record of the testimony given by said witness; that

10   I am neither counsel for, related to, nor employed

11   by any of the parties to the action in which this

12   deposition was taken; and, further, that I am not a

13   relative or employee of any attorney or counsel

14   employed by the parties hereto, nor financially or

15   otherwise interested in the outcome of the action.

16

17

18                                 Notary Public in and for

19                                 District of Columbia

20

21   My Commission Expires:

22   February 28, 2021
